Citation Nr: 0419483	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  96-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty form November 1990 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the veteran also perfected a claim of 
entitlement to service connection for an undiagnosed illness 
to include fatigue and chronic fatigue syndrome.  In March 
2000, the RO granted service connection for an undiagnosed 
illness with fibromyalgia-like symptoms (claimed as fatigue, 
aching joints, infectious disease, diarrhea, and fecal 
incontinence.)  That decision represents a full grant of the 
benefit sought with regard to fatigue; therefore, it is no 
longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the VCAA was enacted during the course of this 
appeal, not all of the provisions of the Act have been met 
with regard to this issue.  Under the VCAA the veteran must 
be informed of:  (1) the pertinent relevant evidence and 
information not of record needed to support his claim; (2) 
what specific evidence VA will seek to obtain; (3) what 
specific evidence the claimant was obligated to obtain; and 
(4) that he should submit any pertinent evidence in his 
possession.  On review the Board finds that only one of the 
four requirements noted was met.

There is no question that VCAA compliance is a necessary part 
of the claims process, particularly in light of 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159 (requiring notice and 
development under the VCAA prior to initial RO review).  
Based on the foregoing, notice must be provided, as outlined 
above, and appropriate development undertaken.  Furthermore, 
addressing whether the veteran has been prejudiced by VA's 
failure to follow the sequence of events outlined in these 
laws is required. 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2001) is accomplished.  Compliance 
requires that once a substantially 
completed claim has been received, the 
veteran be notified, in writing, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter that does not address the 
specifics of the case is not acceptable.  
Further, the RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, VA 
will attempt to obtain on his behalf.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Quartuccio, they should be given the 
opportunity to respond. 

2.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs 


the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	______________________________                 
________________________
              DEREK R. BROWN                                           
M. SABULSKY
            Veterans Law Judge                                          
Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals


		
	                                          HOLLY E. MOEHLMANN 
                                               Veterans Law 
Judge
                                            Board of 
Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


